Case 2:20-cv-05832-JS-AKT Document 13 Filed 03/26/21 Page 1 of 4 PageID #: 38



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
SALAH H. TAWFIK,

                       Plaintiff,
                                               ORDER
           -against-                           20-CV-5832(JS)(AKT)

PETER GEORGATOS, ARCHIE GEORGATOS,
and PREMIER DINER,

                    Defendants.
----------------------------------X
APPEARANCES
For Plaintiff:      Salah H. Tawfik, pro se
                    134 La Bonne Vie, Apartment C
                    East Patchogue, New York 11772

For Defendants:        Saul D. Zabell, Esq.
                       Diana Marie McManus, Esq.
                       Zabell & Collotta, PC
                       One Corporate Drive, Suite 103
                       Bohemia, New York 11716

SEYBERT, District Judge:

           Before the Court is a letter from pro se plaintiff Salah

Tawfik (“Plaintiff”), received on March 11, 2021 (hereafter, the

“Letter Motion”, ECF No. 12), which the Court liberally construes

as a motion for reconsideration of the February 17, 2021 Order

dismissing the Complaint without prejudice pursuant to Federal

Rule of Civil Procedure 41(b) for failure to prosecute (see ECF

No. 10).   Defendants have not opposed the Letter Motion.           For the

reasons that follow, the Letter Motion is GRANTED in part to the

extent that Plaintiff shall be afforded the opportunity to complete

and return the enclosed In Forma Pauperis Long Form Application

(AO 239) (the “Long Form Application”) within thirty (30) days
Case 2:20-cv-05832-JS-AKT Document 13 Filed 03/26/21 Page 2 of 4 PageID #: 39



from the date of this Order.      The Court defers ruling on the Letter

Motion to the extent Plaintiff seeks to have his case reopened

until after the expiration of this 30-day period.

            On December 8, 2020, the Court entered an Order denying

Plaintiff’s request to proceed in forma pauperis and directing

Plaintiff to remit the $400.00 filing fee within fourteen (14)

days.     (Dec. 8, 2020 Order, ECF No. 5.)       In the Order, the Court

warned Plaintiff that “a failure to timely comply . . . will lead

to the dismissal of the Complaint without prejudice and judgment

will enter.”      (Id. at 3.)        Plaintiff did not comply with the

December 8, 2020 Order; therefore, on January 19, 2021, the Court

entered    an   Electronic   Order   granting   Plaintiff   an   additional

fourteen (14) days to remit the filing fee.            (See Jan. 19, 2021

Elec. Order.)     In the January 19, 2021 Electronic Order, the Court

again warned Plaintiff that a failure to pay the filing fee “will

lead to the dismissal of the Complaint without prejudice and

judgment will enter.”        (Id.)     On January 20, 2021, Defendants

mailed the Electronic Order to Plaintiff at his address of record.

(Aff. Serv., ECF No. 8.)      Plaintiff did not respond to the January

19, 2021 Order or otherwise communicate with the Court.            As such,

on February 17, 2021, the Court dismissed the Complaint without

prejudice for failure to prosecute pursuant to Federal Rule of



                                      2
Case 2:20-cv-05832-JS-AKT Document 13 Filed 03/26/21 Page 3 of 4 PageID #: 40



Civil Procedure 41(b).      (Feb. 17, 2021 Order, ECF No. 10.)

           On March 11, 2021, the Court received Plaintiff’s Letter

Motion wherein he reports that he “would like to go on with my

case” but “couldn’t come up with the $400 Court fee” and requests

that the Court waive or reduce the filing fee.                 (See Letter

Motion.)   Given Plaintiff’s representations, and in an abundance

of caution in light of his pro se status, Plaintiff will have

thirty (30) days from the date of this Order to complete and return

the enclosed Long Form Application for the Court’s consideration.

           Accordingly, IT IS ORDERED that the Clerk of the Court

MAIL A COPY OF THIS ORDER, together with the above-referenced Long

Form Application, to the pro se Plaintiff at his address of record.

           IT IS FURTHER ORDERED that Plaintiff shall have thirty

(30) days from the date of this Order to complete and return the

Long Form Application to the Court for consideration.             The Court

will rule on the balance of the Letter Motion after the expiration

of the 30-day period.       Plaintiff is warned that if he does not

return the Long Form Application this matter will remain CLOSED.



            [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                     3
Case 2:20-cv-05832-JS-AKT Document 13 Filed 03/26/21 Page 4 of 4 PageID #: 41



             Pursuant to 28 U.S.C. § 1915(a)(3), the Court certifies

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.    See Coppedge v. United States, 369 U.S. 438, 444-

45 (1962).



                                         SO ORDERED.


                                         _ /s/ JOANNA SEYBERT
                                         Joanna Seybert, U.S.D.J.

Dated:   March   26 , 2021
         Central Islip, New York




                                     4
